— Order unanimously reversed on the law without costs and motion denied. Memorandum: Preliminary injunctive relief is a drastic remedy and will not be granted "unless a clear right thereto is established under the law and the undisputed facts upon the moving papers, and the burden of showing such an undisputed right rests upon the movant” (First Natl. Bank v Highland Hardwoods, 98 AD2d 924, 926).
The conclusory statements proffered by defendant in support of his application lack factual evidentiary detail and do not demonstrate that irreparable harm will result absent injunctive relief. Thus, Special Term abused its discretion in granting the injunction (see, A. John Merola, M.D., P. C. v Telonis, 127 AD2d 1007). (Appeal from order of Supreme Court, Erie County, McGowan, J. — preliminary injunction.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.